DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
	in ¶0014, in two places “reserve” should be --reverse--; and
	in ¶0034, “shafting away” should be --shifting away--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim  15 recites the limitation "the drive device" in line nine.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16-20 are rejected as being dependent on claim 15.
	Claim 18 and 20 each recite limitations where the input shaft is coupled to either a ring gear (claim 18) or to a third output shaft (claim 20).  These limitations, however, cause the claims to be indefinite as it is unclear whether this coupling is different (e.g., a permanent coupling) from the selective coupling achieved by the coupler(s).
	Claim 18 is further rejected as the sun gear should be recited as being coupled to the second output shaft (coupled to the machine), while the planet carrier should be recited as being coupled to the first output shaft (e.g., to the rear wheels). This claim is also indefinite as the terms “the first power output shaft” and “the second power output shaft” lack antecedent basis.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker (8,915,327) in view of Babbitt et al. (8,622,859).
	Regarding claim 15, Brooker discloses a vehicle comprising:
	a chassis assembly including a:
		an engine (127);
		a transmission (128); and
		a drive wheel axle (129); and
	a drive system disposed between the transmission and the drive wheel axle (see Col. 5, lines 25-26), wherein the drive system includes:
		an input shaft (22) operably coupled to the transmission;
		a first output shaft (24) coupled to the drive wheel axle (see Col. 5, lines 35-36);
		a second output shaft (e.g., the connection between the engine/transmission and the hydraulic work pump 32; see e.g., Col. 6, lines 1-3) wherein a machine (32) is coupled to the second output shaft; and 
		a coupler assembly (transfer case 20) configured to transfer the drive device between at least a first mode (sweep mode) and a second mode (road mode), and wherein:
			 in the first mode, the coupler assembly couples the input shaft such that power from the engine drives both the first output shaft (24; see Col. 5, lines 60-63 describing how the power of the engine drives the hydraulic motor, which drives the wheels) and the second output shaft (see Col. 6, lines 1-3 describing additional pumps which are also driven by the engine), and
			 in the second mode, the coupler assembly couples the input shaft directly to the first output shaft such that power from the engine drives only the first output shaft (see Col. 5, lines 30-36).
	Brooker discloses that the transfer case (20) is a gear set (see Col. 5, lines 37-43) that shifts between a work/sweep mode and a transport/road mode, but it does not disclose a planetary gear set. 
Babbitt teaches another vehicle using a hydraulic pump/motor to control the output of an engine.  The drive system including: 
	an input shaft (200) operably coupled to the engine (100);
	a planetary gear set (101);
	a first output shaft (103) coupled to the drive wheel axle (106-110);
	a second output shaft (105) coupled to the planetary gear set, wherein a machine (104) is coupled to the second output shaft; and 
	a coupler assembly (e.g., clutches 207) coupled between the input shaft and the planetary gear set (see Fig. 2), wherein the coupler assembly is configured to transfer the drive device between at least a first mode and a second mode, and wherein:
		in the first mode, the coupler assembly couples the input shaft to the planetary gear set such that power from the engine drives both the first output shaft and the second output shaft (see e.g., Col. 10., lines 1-11 describing how the pump 104 can be driven by the engine to control the output to the wheels), and 
		in the second mode, the coupler assembly couples the input shaft directly to the first output shaft such that power from the engine drives only the first output shaft and the planetary gear set is bypassed (see e.g., Col 11, lines 50-55 describing a direct drive coupling that only directs power/drives the wheels).


It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the system and sweeper of Brooker to include the planetary gear arrangement taught by Babbitt to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a planetary gear set to provide torque multiplication in a work vehicle) to known devices (e.g., vehicle including auxiliary hydraulic pump/motors selectively driven by the prime mover/engine) ready for improvement to yield predictable results (e.g.,  a system and vehicle having more control of the operational torque in the vehicle’s auxiliary hydraulic systems).
Regarding claims 16-17, Brooker discloses that the machine includes a hydraulic motor (34) and pump (32) and that through the movement of a swash plate torque is controllable (see Col. 6, lines 60-65).
Regarding claim 18 (as best understood), as discussed above, the Brooker/Babbitt combination provides for a planetary gear set having the recited connections. Particularly, the planetary gear set comprises:
a ring gear (202) coupled to the input shaft (200);
a planet gear carrier (203) coupled to the first output shaft (103); and
a sun gear (204) coupled to the second output shaft (105). 
	Regarding claim 20, Brooker discloses a third output shaft coupled to the input shaft (see Col. 6, lines 1-3 describing how the engine also drive additional work pumps/motors such as fan pump 26 and implement pump 28).  Lastly, while Brooker does not disclose the quantity of couplers used in the transfer case.  It would have been obvious to one having skill in the relevant art prior to the effective filing date of the present invention to use a pair of couplers, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would be to ensure the high torque loads being transferred are distributed across multiple (possibly redundant) connectors (see e.g., the multiple intermeshing clutch elements in the schematic representation of the couplers 207 in Babbitt).  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Babbitt as applied to claim 19 above, and further in view of Meyerle et al. (4,291,592).
	Regarding claim 19, the Brooker/Babbitt combination above does not disclose that a gear is positioned between the ring gear and input shaft.
	Meyerle teaches another load splitting device using a planetary gear train to add/subtract torque using a hydraulic pump/motor (1/2), wherein there is at least one gear (136; see Fig. 3) disposed between the planetary gear set’s ring gear (15; driven by the engine 27) and the input shaft (3).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the device of the Brooker combination to include additional gearing at the input shaft of the drive device as taught by Meyerle to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------using gears to change the speed and/or torque outputs from an input shaft; and or using gears to offset rotating shafts due to packaging/footprint constraints) to known devices (e.g., drive devices using a planetary gear set) ready for improvement to yield predictable results (e.g., -------a drive device having more control as to the input torques and speeds and/or to alter the path of the rotational force being transmitted).
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’ s statement of reasons for allowance: the prior art does not disclose or suggest the following, when included in combination with the other claimed
elements and structures: vehicle having a power split drive system that is
operable between a transport mode and a work mode, wherein the work modes includes a
reverse drive mode in which the first machine operates a motor driven by the second drive device of the second machine associated with the third power output shaft of the power split drive system.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618